EXHIBIT 10.2




REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of ____________, 2016, by and among Porter Bancorp, Inc., a Kentucky
corporation (the “Company”), and each purchaser of the Company’s Common Shares
(each a “Purchaser” and collectively, the “Purchasers”) on the terms and
conditions of a Subscription Agreement dated as of the date hereof between the
Company and each Purchaser (the “Subscription Agreement”).
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:
 
1.          Definitions.  Capitalized terms used and not otherwise defined
herein that are defined in the Subscription Agreement shall have the meanings
given such terms in the Subscription Agreement.  As used in this Agreement, the
following terms shall have the following meanings:
 
“Advice” means advice from the Company in writing that the use of the applicable
Prospectus (as it may have been supplemented or amended) may be resumed. 


“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.
 
“Business Day” means a day on which the Commission is open for business.
 
“Closing” and “Closing Date” have the meanings set forth in the Subscription
Agreement.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Shares” means the Company’s Common Shares and any securities into which
such Common Shares may hereinafter be reclassified.


“Controlling Person” means each Person who controls the another Person within
the meaning of Section 15 of the Securities Act.
 
                       “Effective Date” means the date that the Initial
Registration Statement is first declared effective by the Commission.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.



--------------------------------------------------------------------------------

“Holder” means the holder of Registrable Securities at any time.
 
“Initial Registration Statement” means the initial Registration Statement filed
pursuant to Section 2(a) of this Agreement.


              “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
 
“Principal Market” means the NASDAQ Capital Market or such other trading market
on which the Common Shares are primarily listed on and quoted for trading at any
time.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in a Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Registrable Securities” means all of the Common Shares purchased by the
Purchaser pursuant to the Subscription Agreement and any securities issued or
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event with respect to the such securities,  provided, that the Holder
has completed and delivered to the Company a Selling Stockholder Questionnaire;
and provided, further, that such securities shall cease to be Registrable
Securities upon the earliest to occur of the following: (A) a sale pursuant to a
Registration Statement or Rule 144 under the Securities Act (in which case, only
the securities sold shall cease to be a Registrable Securities); or (B) becoming
eligible for sale without the requirement for the Company to be in compliance
with the current public information required under Rule 144(c)(1) and without
volume or manner of sale restrictions by Holders who are not Affiliates of the
Company.
 
“Registration Statement” means any registration statement of the Company filed
under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement (including without
limitation the Initial Registration Statement and any Remainder Registration
Statement (as defined in Section 2(a)), amendments and supplements to such
Registration Statements, including post-effective amendments, all exhibits and
all material incorporated by reference or deemed to be incorporated by reference
in such Registration Statements.
 
“Rule 144,” “Rule 415,” “Rule 424,” etc., refer to certain Rules promulgated by
the Commission pursuant to the Securities Act, as each such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
Commission having substantially the same effect as such Rule.

--------------------------------------------------------------------------------

 "SEC Guidance" means (i) any publicly available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Appendix B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.
 
“Trading Day” means a day on which the Common Shares are listed or quoted and
traded on its Principal Market.
  
2.           Initial Registration.
 
(a)            No later than the first Business Day at least thirty (30)
calendar days after the Closing Date, the Company shall prepare and file with
the Commission a Registration Statement covering the resale of all of the
Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 (the “Initial Registration Statement”).  The Initial Registration
Statement shall be on Form S-3 (subject to the provisions of Section 2(e)) and
shall contain the “Plan of Distribution” section substantially in the form
attached hereto as Appendix A (except as otherwise required pursuant to written
comments received from the Commission upon a review of the Initial Registration
Statement).  However, if the Commission informs the Company that all of the
Registrable Securities cannot, as a result of the application of Rule 415, be
registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly inform each of the Holders and use its
commercially reasonable efforts to file amendments to the Initial Registration
Statement to register the maximum number of Registrable Securities permitted to
be registered by the Commission, on Form S-3 or such other form available to the
Company to register for resale the Registrable Securities as a secondary
offering.  If any SEC Guidance sets forth a limitation of the number of
Registrable Securities permitted to be registered as a secondary offering on a
particular Registration Statement, the Company shall reduce the number of
Registrable Securities to be included by all Holders on a pro rata basis based
on the total number of unregistered Registrable Securities held by such Holders,
subject to a determination by the Commission that certain Holders must be
reduced before other Holders based on the number of Registrable Securities held
by such Holders.  If the Company must amend the Initial Registration Statement
to reduce the number of Registrable Securities to be registered, the Company
will use its commercially reasonable efforts to file with the Commission, as
promptly as allowed by Commission or SEC Guidance, one or more registration
statements on Form S-3 or such other form available to the Company to register
for resale those Registrable Securities that were not registered for resale on
the Initial Registration Statement, as amended (the “Remainder Registration
Statement”).  



--------------------------------------------------------------------------------

(b)            The Company shall use its commercially reasonable efforts to
cause each Registration Statement to be declared effective by the Commission as
soon as practicable and shall use its commercially reasonable efforts to keep
each Registration Statement continuously effective and in compliance with the
Securities Act and usable for resale of such Registrable Securities for a period
from the Effective Date until such time as there are no Registrable Securities
remaining (the “Effectiveness Period”).  The Company shall promptly notify the
Holders via facsimile or electronic mail of a “.pdf” format data file of the
effectiveness of a Registration Statement within one (1) Business Day of the
Effective Date. Promptly after the Effective Date, the Company shall file a
final Prospectus with the Commission, as required by Rule 424(b).
 
(c)            Each Holder agrees to furnish to the Company a completed Selling
Stockholder Questionnaire not more than ten (10) Trading Days following the date
of this Agreement. At least five (5) Trading Days prior to the first anticipated
filing date of a Registration Statement for any registration under this
Agreement, the Company will notify each Holder of the information the Company
requires from that Holder other than the information contained in the Selling
Stockholder Questionnaire, if any, which shall be completed and delivered to the
Company promptly upon request and, in any event, within two (2) Trading Days
prior to the applicable anticipated filing date.  Each Holder further agrees
that it shall not be entitled to be named as a selling securityholder in the
Registration Statement or use the Prospectus for offers and resales of
Registrable Securities at any time, unless such Holder has returned to the
Company a completed and signed Selling Stockholder Questionnaire and a response
to any requests for further information as described in the previous sentence.
If a Holder of Registrable Securities returns a Selling Stockholder
Questionnaire or a request for further information, in either case, after its
respective deadline, the Company shall use its commercially reasonable efforts
at the expense of the Holder who failed to return the Selling Stockholder
Questionnaire or to respond for further information to take such actions as are
required to name such Holder as a selling security holder in the Registration
Statement or any pre-effective or post-effective amendment thereto and to
include (to the extent not theretofore included) in the Registration Statement
the Registrable Securities identified in such late Selling Stockholder
Questionnaire or request for further information. Each Holder acknowledges and
agrees that the information in the Selling Stockholder Questionnaire or request
for further information as described in this Section 2(c) will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement.
   
(d)             Notwithstanding anything herein to the contrary, at any time
after the Registration Statement has been declared effective by the Commission,
the Company may delay the disclosure of material non-public information
concerning the Company if the disclosure of such information at the time is not,
in the good faith judgment of the Company, in the best interests of the Company
(a “Grace Period”).  The Company shall promptly (i) notify the Holders in
writing of the existence of material non-public information giving rise to a
Grace Period (but shall not disclose the content of such material non-public
information to the Holders) or the need to file a post-effective amendment, as
applicable, and the date on which such Grace Period will begin, (ii) use
reasonable best efforts to terminate a Grace Period as promptly as practicable
and (iii) notify the Holders in writing of the date on which the Grace Period
ends. Notwithstanding anything to the contrary, the Company shall cause the
Transfer Agent to deliver unlegended Common Shares to a transferee of a Holder
in accordance with the terms of the Subscription Agreement in connection with
any sale of Registrable Securities with respect to which a Holder has entered
into a contract for sale prior to the Holder’s receipt of the notice of a Grace
Period and for which the Holder has not yet settled.

--------------------------------------------------------------------------------

(e)            If Form S-3 is not available for the registration of the resale
of Registrable Securities, the Company shall  (i) register the resale of the
Registrable Securities on another appropriate form available to the Company to
register for resale of the Registrable Securities as a secondary offering and
(ii) undertake to register the Registrable Securities on Form S-3 promptly after
it is available,  provided  that the Company shall maintain the effectiveness of
the Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission.


3.                Registration Procedures.
 
In connection with the Company's registration obligations hereunder:
 
(a)            The Company shall, furnish to the Holder copies of each
Registration Statement, Prospectus or amendment or supplement thereto, as
proposed to be filed, not less than one (1) Trading Day before filing.  If a
Holder does not object to or comment on the document proposed to be filed within
one (1) Trading Day, then the Holder shall be deemed to have consented to and
approved the use of such documents. The Company shall not file any Registration
Statement or amendment or supplement thereto in a form to which a Holder
reasonably objects in good faith, provided that, the Company is notified of such
objection in writing within the period described above.


(b)             (i)  the Company shall prepare and file with the Commission such
amendments (including post-effective amendments) and supplements, to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement continuously effective as to the
applicable Registrable Securities for its Effectiveness Period (except during an
Allowable Grace Period); (ii) the Company shall cause the related Prospectus to
be amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424 (except during an Allowable Grace Period); and (iii) the
Company shall respond as promptly as reasonably practicable to any comments
received from the Commission with respect to each Registration Statement or any
amendment thereto and, as promptly as reasonably possible, provide the Holders
true and complete copies of all correspondence from and to the Commission
relating to such Registration Statement that pertains to the Holders as “Selling
Stockholders” but not any comments that would result in the disclosure to the
Holders of material and non-public information concerning the Company. Each
Purchaser shall be responsible for the delivery of the Prospectus to the Persons
to whom such Purchaser sells any of the Registrable Securities, and each
Purchaser agrees to dispose of Registrable Securities in compliance with the
plan of distribution described in the Registration Statement and otherwise in
compliance with applicable federal and state securities laws.

--------------------------------------------------------------------------------

(c)            the Company shall notify the Holders (which notice shall,
pursuant to clauses (iii) through (v) hereof, be accompanied by an instruction
to suspend the use of the Prospectus until the requisite changes have been made)
as promptly as reasonably practicable (and, in the case of (i)(A) below, not
less than two Trading Days prior to such filing, in the case of (iii) and (iv)
below, not more than one Trading Day after such issuance or receipt, and in the
case of (v) below, not more than one Trading Day after the occurrence or
existence of such development) and (if requested by any such Person) confirm
such notice in writing no later than one Trading Day following the day:


(i)(A) when any Prospectus, Prospectus supplement or post-effective amendment to
a Registration Statement is proposed to be filed; (B) when the Commission
notifies the Company whether there will be a “review” of such Registration
Statement and whenever the Commission comments in writing on any Registration
Statement (in which case the Company shall provide to each of the Holders true
and complete copies of all comments that pertain to the Holders as a “Selling
Stockholder” or to the “Plan of Distribution” and all written responses thereto,
but not information that the Company believes would constitute material and
non-public information); and (C) when any Registration Statement or
post-effective amendment has become effective;


(ii) of any request by the Commission or any other federal or state governmental
authority for amendments or supplements to a Registration Statement or
Prospectus or for additional information that pertains to the Holders as
“Selling Stockholders” or the “Plan of Distribution”;


(iii) of the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose;


(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and
 
(v) of the occurrence of any event or passage of time that makes the financial
statements included in a Registration Statement ineligible for inclusion therein
or any statement made in such Registration Statement or Prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires any revisions to such Registration
Statement, Prospectus or other documents so that, in the case of such
Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus, form of prospectus or supplement thereto, in
light of the circumstances under which they were made), not misleading.
  
(d)            the Company shall use commercially reasonable efforts to avoid
the issuance of, or, if issued, obtain the withdrawal of (i) any order
suspending the effectiveness of a Registration Statement, or (ii) any suspension
of the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as practicable.

--------------------------------------------------------------------------------

(e)            the Company shall cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by the
Subscription Agreement and under law, of all restrictive legends, and to enable
such Registrable Securities to be in such denominations and registered in such
names as any such Holders may reasonably request.  Certificates for Registrable
Securities free from all restrictive legends may be transmitted by the transfer
agent to a Holder by crediting the account of such Holder’s prime broker with
DTC as directed by such Holder.
 
(f)            the Company shall following the occurrence of any event
contemplated by Section 3(c)(iii)-(v), as promptly as reasonably practicable
(taking into account the Company’s good faith assessment of any adverse
consequences to the Company and its stockholders of the premature disclosure of
such event), prepare and file a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, form of prospectus or supplement thereto, in light
of the circumstances under which they were made), not misleading.
 
(g)            the Company may require each selling Holder to furnish to the
Company a certified statement as to any information as may be requested by the
Commission, the Financial Industry Regulatory Authority, or any state securities
commission.
  
(h)            the Company shall otherwise use commercially reasonable efforts
to comply with all applicable rules and regulations of the Commission under the
Securities Act and the Exchange Act, and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities.


4.                 Registration Expenses.  All fees and expenses incident to the
Company’s performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement.  
  

--------------------------------------------------------------------------------

5.                Indemnification.
 
(a)            Indemnification by the Company.  The Company shall,
notwithstanding any termination of this Agreement, indemnify, defend and hold
harmless each Holder, the officers, directors, agents, partners, members,
managers, stockholders, Affiliates and employees of each of them, each
Controlling Person of any such Holder (within the meaning of Section 15 of the
Securities Act) and the officers, directors, partners, members, managers,
stockholders, agents and employees of each such Controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable attorneys' fees) and
expenses (collectively, “ Losses ”), as incurred, that arise out of or are based
upon any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or supplement thereto, in light of the circumstances
under which they were made) not misleading, except to the extent, but only to
the extent, that (A) such untrue statements, alleged untrue statements,
omissions or alleged omissions are based solely upon information regarding such
Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder's proposed method of distribution of Registrable Securities and was
reviewed and approved by such Holder expressly for use in the Registration
Statement, such Prospectus or such form of Prospectus or in any amendment or
supplement thereto (it being understood that each Holder has approved Appendix A
hereto for this purpose), or (B) in the case of an occurrence of an event of the
type specified in Section 3(c)(iii)-(v), related to the use by a Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of the Advice contemplated in Section 7(d) below, but only if and to
the extent that following the receipt of the Advice the misstatement or omission
giving rise to such Loss would have been corrected.  The Company shall notify
the Holders promptly of the institution, threat or assertion of any Proceeding
arising from or in connection with the transactions contemplated by this
Agreement of which the Company is aware.  Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of an
Indemnified Party (as defined in Section 5(c)) and shall survive the transfer of
the Registrable Securities by the Holders.
   
(b)            Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Controlling Person of the Company, and the directors,
officers, agents or employees of such Controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
out of or are based upon any untrue or alleged untrue statement of a material
fact contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus, or any form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading (i) to the extent, but only to the extent, that such untrue
statements or omissions are based solely upon information regarding such Holder
furnished in writing to the Company by such Holder expressly for use therein or
(ii) to the extent, but only to the extent, that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and approved by such Holder expressly for use in a
Registration Statement (it being understood that the Holder has approved 
Appendix A  hereto for this purpose), such Prospectus or such form of Prospectus
or in any amendment or supplement thereto or (iii) in the case of an occurrence
of an event of the type specified in Section 3(c)(iii)-(v), to the extent, but
only to the extent, related to the use by such Holder of an outdated or
defective Prospectus after the Company has notified such Holder in writing that
the Prospectus is outdated or defective and prior to the receipt by such Holder
of the Advice contemplated in Section 5(d), but only if and to the extent that
following the receipt of the Advice the misstatement or omission giving rise to
such Loss would have been corrected.  In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.

--------------------------------------------------------------------------------

(c)            Conduct of Indemnification Proceedings. If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an “
Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all reasonable fees and expenses incurred in connection with
defense thereof;  provided , that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have materially and adversely prejudiced the Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party.  The Indemnifying
Party shall not be liable for any settlement of any such Proceeding effected
without its written consent, which consent shall not be unreasonably withheld,
delayed or conditioned.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.
  
Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 5(c)) shall be paid to the Indemnified Party,
as incurred, within twenty Trading Days of written notice thereof to the
Indemnifying Party;  provided , that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder). The
failure to deliver written notice to the Indemnifying Party within a reasonable
time of the commencement of any such action shall not relieve such Indemnifying
Party of any liability to the Indemnified Party under this Section 5, except to
the extent that the Indemnifying Party is materially and adversely prejudiced in
its ability to defend such action.

--------------------------------------------------------------------------------

(d)            Contribution.  If a claim for indemnification under Section 5(a)
or 5(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys' or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section 5(d) was available to such party in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 5(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
 
The indemnity and contribution agreements contained in this Section 5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution, limitation or in lieu of the
indemnification provisions under the Subscription Agreement.
 
6.           Miscellaneous.
 
(a)             Remedies.  In the event of a breach by the Company or by a
Holder of any of their obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
will be entitled to specific performance of its rights under this
Agreement.  The Company and each Holder agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall waive the defense that a remedy at law would be adequate.

--------------------------------------------------------------------------------

  
(b)            Compliance.  Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it (unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.
 
(c)            Discontinued Disposition.  By its acquisition of Registrable
Securities, each Holder agrees that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 3(c)(iii)-(v),
such Holder will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until it receives the Advice that the
use of the applicable Prospectus (as it may have been supplemented or amended)
may be resumed.    The Company may provide appropriate stop orders to enforce
the provisions of this paragraph.
 
(d)            No Inconsistent Agreements.  Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date hereof, enter into any agreement with
respect to its securities, that would have the effect of impairing the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.
 
(e)            Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, or waived unless the same shall be in writing and signed by the
Company and Holders holding at least two-thirds of the then outstanding
Registrable Securities, provided that any party may give a waiver as to
itself.  Notwithstanding the foregoing,  a waiver or consent to depart from the
provisions hereof with respect to a matter that relates exclusively to the
rights of Holders and that does not directly or indirectly affect the rights of
other Holders may be given by Holders of all of the Registrable Securities to
which such waiver or consent relates; provided, however, that the provisions of
this sentence may not be amended, modified, or supplemented except in accordance
with the provisions of the immediately preceding sentence. Notwithstanding the
foregoing, if any such amendment, modification or waiver would adversely affect
in any material respect any Holder or group of Holders who have comparable
rights under this Agreement disproportionately to the other Holders having such
comparable rights, such amendment, modification, or waiver shall also require
the written consent of the Holder(s) so adversely affected.
  
(f)             Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be delivered as
set forth in the Subscription Agreement; provided that the Company may deliver
to each Holder the documents required to be delivered to such Holder under
Section 5(a) of this Agreement by e-mail to the e-mail addresses provided by
such Holder to the Company solely for such specific purpose.

--------------------------------------------------------------------------------

(g)            Successors and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties and shall inure to the benefit of each Holder.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.  The Company may not assign its
rights (except by merger or in connection with another entity acquiring all or
substantially all of the Company’s assets) or obligations hereunder without the
prior written consent of all the Holders of the then outstanding Registrable
Securities.  Each Holder may assign its rights hereunder to the extent permitted
by the Subscription Agreement.
 
(h)            Execution and Counterparts.  This Agreement may be executed in
two or more counterparts, each of which when so executed shall be deemed to be
an original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart.  If any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature were the original thereof.
 
(i)            Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Subscription Agreement.
 
(j)             Cumulative Remedies.  The remedies provided herein are
cumulative and not exclusive of any other remedies provided by law.
 
(k)            Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their good faith reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.  It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
(l)             Headings.  The headings in this Agreement are for convenience
only and shall not limit or otherwise affect the meaning hereof.

--------------------------------------------------------------------------------

(m)            Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder.  The decision of each Purchaser to purchase the Securities
pursuant to the Transaction Documents has been made independently of any other
Purchaser. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement.  Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any Proceeding for such purpose.  The Company
acknowledges that each of the Purchasers has been provided with the same
Registration Rights Agreement for the purpose of closing a transaction with
multiple Purchasers and not because it was required or requested to do so by any
Purchaser.
 
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGES TO FOLLOW]



--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.






PORTER BANCORP, INC.




____________________________________
By:  John T. Taylor
Its:  President and CEO




 
 
 
                                                                [REMAINDER OF
PAGE INTENTIONALLY LEFT BLANK,
                                                                        SIGNATURE
PAGES OF HOLDERS TO FOLLOW]



--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF PURCHASER


________________________________




AUTHORIZED SIGNATORY


________________________________
By:  ____________________________
Its: _____________________________


ADDRESS FOR NOTICE:


________________________________


________________________________


________________________________


Attn: ___________________________
Phone: __________________________
E-mail: __________________________





--------------------------------------------------------------------------------

Appendix A




PLAN OF DISTRIBUTION


As used in this prospectus, “selling shareholder” includes the
successors-in-interest, donees, pledgees, transferees or others who may later
hold the selling shareholder’s interests. In all cases, the selling shareholder
will act independently of us in making decisions with respect to the timing,
manner, size and price of each sale.


Each selling shareholder may, from time to time, sell, transfer, or otherwise
dispose of any or all of its common shares on any stock exchange, market or
trading facility on which the shares are listed or quoted at the time of sale or
in private transactions. These sales may be at fixed prices, at prevailing
market prices at the time of sale, at varying prices determined at the time of
sale, or negotiated prices. A selling shareholder may use any one or more of the
following methods when selling shares:
 
●
on any national securities exchange or quotation service on which our common
stock may be listed at the time of sale, in the case of sales of our common
stock;
   
●
in transactions other than on such exchanges;
   
●
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;
   
●
block trades (which may involve crosses) in which the broker-dealer will attempt
to sell the shares as agent but may position and resell a portion of the block
as principal to facilitate the transaction;
   
●
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;
   
●
an exchange distribution in accordance with the rules of the applicable
exchange;
   
●
privately negotiated transactions;
 
●
settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;
   
●
broker-dealers may agree with the selling shareholder to sell a specified number
of such shares at a stipulated price per share;
   
●
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;
   
●
through underwriters or dealers;
   
●
through agents;
   
●
directly to purchasers, including institutional investors;
   
●
a combination of any such methods of sale; or
   
●
any other method permitted pursuant to applicable law.

 

--------------------------------------------------------------------------------

Sales Through Broker-Dealers


Broker-dealers engaged by the selling shareholder may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling shareholder (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with Financial Industry Regulatory Authority (“FINRA”) Rule 2440;
and in the case of a principal transaction a markup or markdown in compliance
with FINRA IM-2440.


In connection with the sale of common shares, the selling shareholder may enter
into hedging transactions with broker-dealers or other financial institutions,
which may in turn engage in short sales of the common stock in the course of
hedging the positions they assume. The selling shareholder may also sell common
shares short after the effective date of the registration statement of which
this prospectus is a part and deliver common shares registered hereby to close
out its short positions and to return borrowed shares in connection with such
short sales, or loan or pledge the common shares to broker-dealers that in turn
may sell these securities. The selling shareholder may also enter into option or
other transactions with broker-dealers or other financial institutions or the
creation of one or more derivative securities which require the delivery to such
broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).


The selling shareholder and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Each selling shareholder has informed us
that it does not have any written or oral agreement or understanding, directly
or indirectly, with any person to distribute the common shares. In no event
shall any broker-dealer receive fees, commission, and markups which, in the
aggregate, would exceed eight percent (8%).


General Information


The selling shareholder may, from time to time, pledge or grant a security
interest in some or all of the common shares owned by it and, if it defaults in
the performance of its secured obligations, the pledgees or secured parties may
offer and sell such shares from time to time, under this prospectus, or under an
amendment to this prospectus under Rule 424(b)(3) or other applicable provision
of the Securities Act amending the list of selling shareholders to include the
pledgee, transferee or other successors in interest as selling shareholders
under this prospectus. The selling shareholders also may transfer the common
shares in other circumstances, in which case the transferees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.


The aggregate proceeds to the selling shareholders from the sale of the common
stock offered by them will be the purchase price of such stock less discounts or
commissions, if any. Each of the selling shareholders reserves the right to
accept and, together with their agents from time to time, to reject, in whole or
in part, any proposed purchase of common stock to be made directly or through
agents. We will not receive any of the proceeds from the sale of securities by
selling shareholders.



--------------------------------------------------------------------------------

The selling shareholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.


To the extent required, the shares of our common stock to be sold, the names of
the selling shareholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.


We have advised the selling shareholder that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling shareholder and its affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
shareholder for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling shareholder may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.


We have agreed to indemnify the selling shareholder against certain liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.


We have agreed with the selling shareholder to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which the shares may be sold without restriction pursuant to Rule 144 of the
Securities Act.


We are required to pay certain fees and expenses incurred by us incident to the
registration of the common shares.


In addition, any securities covered by this prospectus which qualify for sale
pursuant to Rule 144 under the Securities Act may be sold under Rule 144 rather
than under this prospectus.


The common shares will be sold only through registered or licensed brokers or
dealers if required under applicable state securities laws. In addition, in
certain states, the resale shares may not be sold unless they have been
registered or qualified for sale in the applicable state or an exemption from
the registration or qualification requirement is available and is complied with.


Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the common shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution. In addition, the selling shareholder will be subject to applicable
provisions of the Exchange Act and the rules and regulations thereunder,
including Regulation M, which may limit the timing of purchases and sales of
common shares by the selling shareholder or any other person.
 